
	
		IB
		Union Calendar No. 263
		111th CONGRESS
		2d Session
		H. R. 3489
		[Report No.
		  111–457]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 31, 2009
			Mr. Jackson of
			 Illinois (for himself, Mr.
			 Watt, Mr. Conyers,
			 Ms. Zoe Lofgren of California,
			 Mr. Capuano,
			 Mr. Gonzalez,
			 Mr. Davis of Alabama,
			 Ms. Lee of California,
			 Mr. Scott of Virginia,
			 Mr. Nadler of New York, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		
			March 25, 2010
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the Help America Vote Act of 2002
		  to prohibit State election officials from accepting a challenge to an
		  individual’s eligibility to register to vote in an election for Federal office
		  or to vote in an election for Federal office in a jurisdiction on the grounds
		  that the individual resides in a household in the jurisdiction which is subject
		  to foreclosure proceedings or that the jurisdiction was adversely affected by a
		  hurricane or other major disaster, and for other
		  purposes.
	
	
		1.Prohibiting Acceptance of
			 Challenges to Eligibility To Register or Vote in Federal Elections Not Based on
			 Good Cause or Based on Residence in Property Subject to Foreclosure Proceedings
			 or in Area Damaged by Hurricane or Other Major Disaster
			(a)In
			 GeneralSubtitle A of title
			 III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended
			 by inserting after section 303 the following new section:
				
					303A.Prohibiting
				Acceptance of Challenges to Eligibility To Register or Eligibility To Vote in
				Federal Elections Not Based on Good Cause
						(a)In
				GeneralA State or local
				election official may not accept a challenge to an individual’s eligibility to
				register to vote in an election for Federal office in a jurisdiction or to vote
				in an election for Federal office in a jurisdiction which is not based on good
				cause.
						(b)Challenges Based
				on Certain Grounds Not Considered Good CauseFor purposes of subsection (a), a challenge
				to an individual’s eligibility to register to vote in an election for Federal
				office in a jurisdiction or to vote in an election for Federal office in a
				jurisdiction is not based on good cause if the challenge is based on any of the
				following grounds:
							(1)The individual
				resides in a household in the jurisdiction which is subject to foreclosure
				proceedings.
							(2)The jurisdiction
				is included in a geographic area which was adversely affected by a hurricane or
				other major disaster declared by the President under section 401 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5170).
							(c)Effective
				DateThis section shall apply with respect to the regularly
				scheduled general election for Federal office held in November 2010 and each
				subsequent election for Federal
				office.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 AmendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 303 the
			 following new item:
				
					
						Sec. 303A. Prohibiting acceptance of
				challenges to eligibility to register or eligibility to vote in Federal
				elections not based on good
				cause.
					
					.
			
	
		March 25, 2010
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
